                                                                         FILED
                    IN THE UNITED STATES DISTRICT COURT                     Ci:.C O6 2019
                        FOR THE DISTRICT OF MONTANA                     Clerk, U.S District Court
                             MISSOULA DIVISION                            District Of Montana
                                                                                Missoula



UNITED STATES OF AMERICA,                             CR 19-41-M-DLC

                        Plaintiff,

vs.                                                        ORDER

PAUL AARON CHAMPION,

                        Defendant.


      Before the Court is the United States' Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 27.) Defendant Paul Aaron Champion ("Champion")

appeared before the Court on December 4, 2019, and entered a plea of guilty to the

Indictment. He also admitted the forfeiture allegation. Champion's plea provides

a factual basis and cause to issue an Order of Forfeiture, pursuant to 18 U.S.C.

§ 924(d).

      Accordingly, IT IS ORDERED THAT:

      (1)       The motion (Doc. 27) is GRANTED. Champion's interest in the

following property is forfeited to the United States in accordance with 18 U.S.C. §

924(d):

            • Bryco Arms, .380 ACP caliber pistol, model Bryco 38 (serial number
              462157); and

            •   41 rounds of .3 80 caliber Winchester-Western ammunition.

                                           1
      (2)    The United States Marshals Service and the Bureau of Alcohol,

Tobacco, Firearms, and Explosives are directed to seize the property subject to

forfeiture and further to make a return as provided by law.

      (3)    The United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court's Preliminary Order

and the United States' intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C.

§ 853(n)(l ), and to make its return to this Court that such action has been

completed.

      (4)    Upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

      DATED this 6th day of December, 2019.




                                       Dana L. Christensen, Chief istrict Judge
                                       United States District Court


                                          2
